UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6545



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


LEWIS DEAN GIBSON, a/k/a Sld Dft 3, a/k/a Dean
Forney,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-97-310)


Submitted:    May 29, 2003                     Decided:   June 6, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis Dean Gibson, Appellant Pro Se. Thomas Richard Ascik, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis Dean Gibson appeals the district court’s order denying

his post-trial motion to dismiss the indictment under Fed. R. Crim.

P. 12(b)(2).   We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.   See   United   States   v.   Gibson,   No.   CR-97-310

(W.D.N.C. filed Mar. 6, 2003 & entered Mar. 25, 2003).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                   2